OPINION OF THE COURT
Silverman, J.
This is an appeal by plaintiff tenant from an order of Special Term granting in part and denying in part a preliminary injunction sought by plaintiff on behalf of *177himself and other tenants with respect to termination of services by the landlord, and directing “plaintiffs” to pay current rent and rent in arrears to the landlord.
This is one of the many cases arising out of the renting of loft premises for residential purposes in the City of New York. As usual in such cases, the leases provide that the premises shall be occupied and used “for Artist’s Studio and for no other purpose” and that the “premises be used for commercial purposes only. In no event may the demised premises be used for residential purposes.” However, it would seem highly likely that neither side meant to take this restriction seriously. Disputes have arisen between the landlord and the tenants with respect to the upkeep of the building and the services therein.
This action is brought in the name of the named plaintiff “on behalf of himself and all other tenants, residents of 129 Front Street, New York, New York, similarly situated” for injunctive relief. The tenants have withheld rent. Apparently because of the decision in Lipkis v Pikus (99 Misc 2d 518, affd 72 AD2d 697) the landlord has been reluctant to bring summary dispossess proceedings.
In the present case the landlord has sought to enforce the provisions of the written lease essentially limiting his obligation to furnish heat, hot water and elevator services only to business hours and has directed the tenants to procure electrical services themselves from the utility company, all in accordance with the written lease. Special Term has preliminarily enjoined the limitation of heat, hot water and elevator services but has refused to enjoin the termination of electrical services, on the theory that the leases permit this and the tenants can presumably make their own arrangements with the utility company for such services.
So far as the termination of electrical services is concerned, we think the interest of justice will be served by maintaining the status quo until final judgment is rendered. Except for the nonpayment of rent (which we discuss below), the landlord shows no reason why the present situation should not be continued. Accordingly, plaintiff’s motion for preliminary injunction to enjoin the termina*178tion of electrical services during pendency of this action is granted.
The order appealed from directs the payment of all rent past due and current. In form this is improper. There is no reason for an injunction to direct the payment of money; there is an adequate remedy at law for the recovery of money either by action to recover rent or by summary dispossess proceedings. That there may be legal defenses to an action at law does not render the legal remedy inadequate for the purpose of the rule.
However, this does not mean that the payment of rent may not be imposed as a condition of granting the extraordinary remedy of a mandatory injunction; such conditions are a traditional means of adjusting the equities between the parties.
Normally a landlord and a tenant have reciprocal obligations, the landlord to furnish space and services, the tenant to pay rent. Tenants in converted premises should obviously have essential services. On the other hand, it is economically impossible for landlords to continue to render such services indefinitely without receiving rent.
As Justice Sandler points out, the widespread renting of loft premises for residential purposes with leases that pretend that they are not for residential purposes is “a social development [which] has resulted in unlawful arrangements of a kind not contemplated by, nor adequately responded to, by existing statutes, administrative regulations, or rules of law.” In Lipkis v Pikus (supra) in such a situation, the court in a summary dispossess proceeding directed the tenants to deposit rent with the clerk of the court to be held presumably until the landlord procured the requisite certificate of occupancy, etc. For many landlords of converted loft premises this is impractical.
If premises are unsafe for residential occupancy, such occupancy should of course be terminated, whether it is a converted loft premises situation or any other. And so long as a residential occupancy without appropriate certificate of occupancy and multiple dwelling registration is deemed an aberrant situation which should not be permitted to continue, it is perfectly appropriate to say, as the statutes *179and court rules do, that the landlord shall not be entitled to sue for rent without such a certificate of occupancy and multiple dwelling registration. But now these loft conversions have become so widespread that they meet an important segment of the residential needs of the community, and it seems unlikely that we can do without them. (See Multiple Dwelling Law, §275, “Legislative Findings.”) With respect to such loft conversions, nobody really expects or wants the properties to be reconverted to nonresidential uses, nor on the other hand, in many cases is it practical for the landlord to alter the premises sufficiently to obtain the appropriate certificate of occupancy or multiple dwelling registration.
In such circumstances it is unacceptable to leave a segment of the economic and social life of the city to operate outside the pale of the law.
At present there is a constant war of nerves and pressures between landlords and tenants with situations in which, on the one hand, tenants are left without services, and, on the other, landlords sometimes do not receive rent for years.
Obviously further legislative adjustment is needed to meet this sui generis situation. (See “the Loft Act”, L 1980, ch 889; Multiple Dwelling Law, art 7-B.)
Perhaps as Justice Sandler suggests, in such situations, in actions to recover rent either by action or by summary dispossess proceedings, it is desirable to take a more flexible view as to the requirements that landlords obtain appropriate certificates of occupancy or that there be-registration statements currently on file as a condition to recovery by the landlord in such an action or special proceeding. In that connection, a re-examination of the principles set forth in Lipkis v Pikus (supra) and Mandel v Pitkowsky (102 Misc 2d 478, affd 76 AD2d 807), so as to permit such a more flexible approach, may be appropriate. That issue however is not directly before us in the present case.
But, in the meantime the traditional power of a court of equity to mold its decrees to adjust the equities of the parties may somewhat alleviate the situation.
*180Landlords who want rent must expect to furnish services; and tenants who receive services must expect to pay rent. Whatever other remedies tenants have, if the tenants, in addition to the usual remedies, want and are granted the additional extraordinary remedy of a mandatory injunction, a court of equity can condition that injunction on the current payment of all or a portion of the rent.
In the present situation it appears that the landlord has made a good faith effort to try to furnish services. Accordingly, we think it is proper on the facts of the present case to condition the landlord’s injunctive obligation to furnish services upon the current payment of rent by all the tenants. We impose that condition, but limit it as to arrears to the time when Special Term first rendered its decision directing the payment of rent. As it is clear that the action is a representative action and that all the tenants are acting together, the condition imposed is that all the tenants shall pay the rent, both current and arrears back to June 11, 1981.
Accordingly, the order of the Supreme Court, New York County (Kirschenbaum, J.), entered July 28, 1981 should be modified, on the law and the facts, and in the exercise of discretion, to the extent that the direction to the “plaintiffs” to pay their rent and additional rent both current and in arrears should be stricken; plaintiff’s motion for preliminary injunction to enjoin defendants-respondents from discontinuing or interfering with plaintiff’s electrical services during the pendency of the action should be granted; the preliminary injunctions granted hereby and in the order appealed from and in the order of March 6, 1981 should be conditioned upon the filing of an undertaking in the amount of $5,000, as required by the order of March 6, 1981, and on the further condition that the named plaintiff and the other tenants (“plaintiffs”) shall pay all current rent and additional rent as the same becomes due at the rate prevailing prior to the institution of these actions, and that within 15 days after date of the order to be settled herein, plaintiffs shall pay to defendants all arrears of such rent and additional rent accruing since June 11, 1981, the date of Special Term’s decision directing the payment of rent, without prejudice to the right of defendants to bring *181any appropriate action or proceeding, or to interpose any counterclaim, to recover arrears of rent for any earlier period; and the order should be otherwise affirmed, without costs.